Case 3:17-cv-00601-MHL Document 187-2 Filed 03/21/20 Page 1 of 1 PagelD# 2982

From:
Date:
To:
Subject:

"Hightail" <delivery@spaces.hightailmail.com>
Sunday, March 08, 2020 12:20 PM
<stevenbiss@earthlink net>

File Delivered: Joint (Proposed) Final Pretrial Order

opentext” | HIGHTAIL

You have shared 1 file.

1 file

27.3 MB total

Shared on 03/08/2020

Your files have been delivered to the following recipients:

truth@crowdsourcethetruth.org ,
tcfrank@kaufcan.com

“Word Version"

Joint Proposed Final Pretrial Order.doc

poc 27.3 MB

 
